Citation Nr: 0931041	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right ear disability, to include hearing 
loss.

2.  Entitlement to service connection for a right ear 
disability to include hearing loss.

3.  Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1954, in the Army Reserve from November 1954 to 
August 1960, on active duty from August 1960 to August 1969, 
and in the California Army National Guard from September 1972 
to June 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for 
disabilities of the right and left ears are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDINGS OF FACT

1.  The RO denied service connection for right ear 
disability, including hearing loss, in an unappealed June 
2002 rating decision.

2.  Evidence received since the June 2002 RO decision, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right ear disability, and it raises 
a reasonable possibility of substantiating the claim.
CONCLUSION OF LAW

New and material evidence has been received since the June 
2002 rating decision to reopen a claim for service connection 
for a right ear disability.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO received the Veteran's original claim for service 
connection for a right ear disability in August 2001.  It 
denied the claim in a June 2002 rating decision.  He did not 
file a timely notice of disagreement to the denial.  
Therefore, the RO's decision of June 2002 is final.  38 
U.S.C.A. § 7105.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In August 2006, the Veteran requested that the claim be 
reopened.

 "New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

For evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

The June 2002 rating decision denied service connection for 
right ear disability to include hearing loss because there 
was no evidence that any right ear disability or hearing loss 
was incurred in service.

New and material evidence has been received since the June 
2002 rating decision.  Specifically, a January 2007 letter 
from Steven T. Wright, M.D., noted that the Veteran reported 
flying with an upper respiratory infection while on active 
duty in the National Guard which caused bilateral hearing 
loss, especially in the right ear.  The private physician 
diagnosed asymmetrical hearing loss.  The new evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Therefore, new and 
material evidence has been received and the claim will be 
reopened.  38 U.S.C.A. § 5108.  However, as will be discussed 
below, additional development is needed prior to a resolution 
of the claim on the merits.  It is not necessary to consider 
whether the RO satisfied all applicable requirements of the 
VA's duties to notify and assist the Veteran regarding 
petitions to reopen before remanding the claim for further 
development and consideration on the merits. 


ORDER

As new and material evidence has been received, the claim for 
service connection for right ear disability to include 
hearing loss is reopened.  To this extent, the appeal is 
granted.
REMAND

A thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment, along 
with the veteran's duties in service, should be accomplished, 
so that the disability evaluation will be a fully informed 
one in regards to the appellant's claim.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

The Veteran was afforded a VA examination in April 2002.  The 
examiner stated that the Veteran's hearing loss is age 
related, and it was unlikely that the Veteran's hearing loss 
was related to the Veteran's active duty, as audiometric 
testing was normal on separation from active duty in 1969.  
However, the Veteran contends that he has bilateral hearing 
loss due to incidents which occurred while he served in the 
National Guard, and no physician has commented on the 
possibility that the Veteran's bilateral hearing loss may be 
related to his subsequent active duty in the National Guard 
from September 1972 to June 1992.  Therefore, the Veteran 
should be afforded another examination.  

The RO attempted to obtain the Veteran's service treatment 
records from his Army National Guard service.  A request to 
the California Army National Guard yielded no records.  That 
department advised the RO that a search of National Military 
Personnel Records Center (NPRC) for the records should be 
conducted.  Subsequently, NPRC informed the RO that no 
additional service treatment records exist at the NPRC.  

There is a heightened obligation to explain findings and to 
carefully consider the benefit-of-the-doubt rule in cases 
where service records are presumed lost or destroyed while in 
custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  "VA regulations do not provide that service 
connection can only be shown through medical records, but 
rather allow for proof through lay evidence."  Smith v. 
Derwinski, 2 Vet. App. 147, 148 (1992).




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Request that the Veteran fill out NA 
Forms 13055 (Request for Information 
Needed to Reconstruct Medical Data) and 
13075 (Questionnaire About Military 
Service) regarding his service in the 
National Guard from September 1972 to June 
1992.  All attempts to secure any 
outstanding evidence must be documented in 
the claims file.  If, reasonable efforts 
to obtain the identified records are 
unsuccessful, notify the Veteran and (a) 
identify the specific records not 
obtained; (b) briefly explain the efforts 
made to obtain those records; and (c) 
describe any further action to be taken 
with respect to the claim.  

2.   Advise the Veteran that he can submit 
alternate evidence to support his claim 
for service connection.  This evidence may 
take the following forms: statements from 
service medical personnel, "buddy" 
statements or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the Veteran 
may have been treated for his alleged 
disorder, especially soon after discharge 
from service, letters written during 
service, and insurance examinations.  The 
Veteran may submit any other evidence he 
deems appropriate.  If he needs assistance 
in obtaining medical records, he should 
provide the names and addresses of the 
medical providers, and forms providing for 
the release of such information should be 
forwarded to the Veteran for his 
signature.

3.  After the development in Paragraphs 1 
and 2 is completed, schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any ear disability 
or hearing loss.  The claims folder must 
be made available to and be reviewed by 
the examiner and the review should be 
noted in the examination report.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current ear disability or hearing 
impairment is due to service, or is 
otherwise related to service.  The 
examiner is to be informed that the 
Veteran served on active duty from 
November 1952 to November 1954, in the 
Army Reserve from November 1954 to August 
1960, on active duty from August 1960 to 
August 1969, and from September 1972 to 
June 1992 in the California Army National 
Guard. 

4.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


